DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 10/10/2022.
Claims 1-2, 4, 12-16, 18-20 have been amended.
Claim 10 has been canceled.
Claim 24 has been added.

Response to Arguments

Applicant’s arguments with respect to claims filed on 10/10/2022 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4-7, 12-13, 16-17, 20-21 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, 12, 16 and 20, said claims have been similarly amended with new limitations of “second LBT” that have been unidentified throughout the written description filed on 08/28/2019. Appropriate clarifications are required.
Regarding claim 13, said claim has been amended with new limitations of “second DCI” that have been unidentified throughout the written description filed on 08/28/2019. Appropriate clarifications are required.
Regarding claims 5-7, 13, 17, 21 and 24, said claims are depending from one of claims 4, 12, 16 and 20, thus carry the same enablement issue as described above, and therefore are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 14-15, 18-19 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Bhattad et al. (US 2019/0349998, “Bhattad”).
Examiner’s note: in what follows, references are drawn to Oh unless otherwise mentioned.
Oh discloses “Method and Apparatus for Indicating Channel Occupancy Time in Wireless Communication System” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, An apparatus comprising: 
a processor configured to cause a device to: 
wirelessly communicate on a network ([0251] “In a system and node that transmits and receives a signal in a wireless communication system, the system transmits a COT and an SFI indicating a slot format in the COT.”); 
receive, through signaling from the network (See below [0259] and Fig. 12 for step 1260.) subsequent to a successful listen before talk (LBT) procedure with the device on the network ([0256 and Fig. 12] “In step 1240, the BS performs a channel access procedure to occupy a channel of an unlicensed band.”), downlink control information (DCI) carrying a slot format indicator (SFI) ([0259] “In step 1260, the BS transmits SFI information about at least one slot within a COT occupied by performing the channel access procedure”, and [0275] “The UE may obtain DCI by detecting a PDCCH region based on the PDCCH configuration information, and may obtain the SFI information from the obtained DCI.”.) for indicating a reservation of specified random access channel (RACH) resources for the device (This will be discussed in view of Bhattad.),  the SFI conveying a slot pattern by providing an indication of direction of individual symbols of a plurality of slots ([0265] “The SFI information may include information about a type or a pattern of symbols included in at least one slot determined based on the COT.” See Fig. 4 for direction of symbols.), 
wherein the slot pattern informs the device of a channel occupancy time (CoT) of the network ([0265] “the UE may determine the COT of the BS, based on a format (a structure) of a slot, a pattern of the format of the slot, a type of symbol included in the slot, and a pattern of the symbols, which are included in the SFI information.”), 
wherein the SFI comprises a radio network temporary identifier (RNTI) as an indicator of a device group of devices that are to use the specified RACH resources ([0124] “The SFI is simultaneously transmitted to a plurality of UEs via a UE (cell) group common control channel. In other words, the SFI is transmitted via a PDCCH that is CRC scrambled by an identifier (e.g., an SFI-RNTI)”, [0123] “the BS may indicate an SFI indicating whether each of OFDM symbols constituting one slot is a DL symbol, a UL symbol, or a flexible symbol.”, and [0125] “The SFI may include information about N slots, and a value of N may be configured, by the BS, to the UE by using the upper signal, from among a set of values” See below for RACH resources in view of Bhattad.); and 
perform a transmission to the network during the CoT ([0282] “The UE may determine whether to perform at least one of UL transmission or a channel access procedure based on a result of determining the MCOT of the BS and the COT.”).
It is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about resources for RACH. It, however, had been known before the effective filing date of the instant application as shown by Bhattad as follows;
for indicating a reservation of specified random access channel (RACH) resources for the device ([Bhattad, 0157] “the UEs 115 may transmit on the RACH occasions that spill into the next slot if a TTI type indicator, a subframe format indicator (SFI), or the like, received from the base station 105 indicates that the next slot is also used for uplink transmission.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Oh by using the features of Bhattad in order to effectively utilize a set of reserved resources such that “A base station may indicate a set of reserved resources which may overlap with resources of a shared radio frequency spectrum band in which the UE may be allocated resources for transmitting an uplink transmission.” [Bhattad, 0005].

Regarding claim 14, it is a device claim corresponding to the apparatus claim 1, except the limitations of radio circuitry and a processor (See Fig. 15 and [0298]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 18, it is about instructions in non-transitory memory corresponding to the apparatus claim 1, except the limitation, “instructions executable by a processor” ([0310] “The programs (e.g., software modules or software) may be stored in RAM, non-volatile memory including flash memory, ROM, electrically erasable programmable read-only memory (EEPROM),”]), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect dependent claims:
Regarding claims 2 and 19, the apparatus of claim 1 and the non-transitory memory element of claim 18, respectively, the processor is configured to cause the device to further receive information associated with the CoT and including
cell identification that identifies a cell associated with the CoT ([0074] “the DCI is scrambled independently by a specific radio network temporary identifier (RNTI) or terminal identifier (C-RNTI) with respect to each terminal”).

Regarding claims 3, 22 and 23, the apparatus of claim 1, the non-transitory memory element of claim 18 and the device of claim 14, respectively, wherein the processor is configured to cause the device to receive the DCI prior to a next uplink time period of the device ([0272 and Fig. 13] “In step 1320, the UE receives a PDCCH based on PDCCH configuration information from the BS.”, and [0282] “The UE may determine whether to perform at least one of UL transmission or a channel access procedure based on a result of determining the MCOT of the BS and the COT.”).

Regarding claim 15, the device of claim 14, 
wherein the processor is configured to cause the device to further receive information prior to a next uplink time period of the device ([0272 and Fig. 13] “In step 1320, the UE receives a PDCCH based on PDCCH configuration information from the BS.”, and [0282] “The UE may determine whether to perform at least one of UL transmission or a channel access procedure based on a result of determining the MCOT of the BS and the COT.”), 
wherein the information includes cell identification that identifies a cell associated with the CoT of the network ([0074] “the DCI is scrambled independently by a specific radio network temporary identifier (RNTI) or terminal identifier (C-RNTI) with respect to each terminal”).

Claim(s) 4, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Bhattad et al. (US 2019/0349998, “Bhattad”) and further in view of Li (US 2021/0185734).
Examiner’s note: in what follows, references are drawn Oh unless otherwise mentioned.
Regarding claim 4, it is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about a second LBT followed by a resource signaling. It, however, had been known in the art before the effective date of the instant application as shown by Li as follows;
 the apparatus of claim 1, wherein the processor is configured to cause the device to receive resource information from the network in an initial signal transmitted subsequent to a second successful LBT procedure with the device on the network ([Li, 0187 and Fig. 9] “when the network device fails to perform channel sensing before the first candidate SSB occasion but successfully performs channel sensing before the second candidate SSB occasion, the network device sends the second SSB to the terminal device on the second candidate SSB occasion”),
wherein the resource information indicates a reservation of a specified second RACH resources for the device (See above [Li, 0187 and Fig. 9]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Oh’s features by using the features of Li in order to efficiently share unlicensed spectrum such that “A network device sends a first synchronization signal/PBCH block SSB on a first candidate SSB occasion, and/or sends a second SSB on a second candidate SSB occasion” [Li, 0008]. 

Regarding claim 16, the device of claim 14, wherein the processor is configured to cause the device to receive resource information in one of: 
an initial signal transmitted subsequent to a second successful LBT procedure performed with the device on the network ([Li, 0187 and Fig. 9] “when the network device fails to perform channel sensing before the first candidate SSB occasion but successfully performs channel sensing before the second candidate SSB occasion, the network device sends the second SSB to the terminal device on the second candidate SSB occasion”), 
wherein the resource information indicates a reservation of specified second RACH resources for the device (See above [Li, 0187 and Fig. 9]).
The rational and motivation for adding this teaching of Li is the same as for claim 4. 

Regarding claim 17, the device of claim 16, wherein the initial signal includes a preamble that allows coherent detection by the device ([Li, 0136] “One PRACH occasion may carry at least one preamble (preamble) sequence, the at least one preamble sequence is distinguished in a code division-orthogonal manner, and one preamble sequence corresponds to one preamble index. One terminal device may select one preamble sequence to be sent on the PRACH occasion.”).

Regarding claim 20, the non-transitory memory element of claim 18, wherein the instructions are executable by the processor to cause the device to receive resource information in one of: an initial signal transmitted subsequent to a second successful LBT procedure performed with the device on the network ([Li, 0187 and Fig. 9] “when the network device fails to perform channel sensing before the first candidate SSB occasion but successfully performs channel sensing before the second candidate SSB occasion, the network device sends the second SSB to the terminal device on the second candidate SSB occasion”), 
wherein the resource information indicates a reservation of specified second RACH resources for the device (See above [Li, 0187 and Fig. 9]).
The rational and motivation for adding this teaching of Li is the same as for claim 4. 

Claim(s) 5-7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0045738, “Oh”) in view of Bhattad et al. (US 2019/0349998, “Bhattad”) and Li (US 2021/0185734) and further in view of Cao et al. (US 2015/0326484, “Cao”).
Examiner’s note: in what follows, references are drawn Oh unless otherwise mentioned. 
Regarding claims 5 and 21, it is noted that while disclosing SFI and directions of symbols, Oh does not specifically teach about a preamble included in a message with a resource grant. It, however, had been known in the art before the effective date of the instant application as shown by Cao as follows;
the apparatus of claim 4 and the non-transitory memory element of claim 20, respectively, wherein the initial signal includes a preamble that allows coherent detection by the device, 
wherein the preamble precedes the resource information within the initial signal ([Cao, 0031] “The MSG2 sent by eNB 210 containing information about the uplink resource grant may include the preamble associated with the uplink resource grant”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Oh's features by using the features of Cao’s in order to provide an efficient method such that "Practice of the foregoing embodiments eliminates ambiguities in contention resolution involving proximity services (ProSe) BSRs, thereby ensuring that ProSe BSRs are handled effectively and efficiently." [Cao, 0009]. 

Regarding claim 6, the apparatus of claim 4, 
wherein the initial signal includes a preamble that allows coherent detection by the device, 
wherein the processing element is configured to further cause the device to receive additional resource information via additional signaling ([Cao, 0031] “Contention resolution indicates that eNB 210 has unambiguously identified UE 205, and associated UE 205 with a new or pre-existing RRC connection.”).
The rational and motivation for adding this teaching of Cao is the same as for claim 5. 

Regarding claim 7, the apparatus of claim 6, wherein the additional signaling includes radio resource control signaling ([Cao, 0031] “Contention resolution indicates that eNB 210 has unambiguously identified UE 205, and associated UE 205 with a new or pre-existing RRC connection.”).

Tentative Indication of Allowable Subject Matter
Claims 12-13 and 24 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411